Citation Nr: 0025420	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased original disability rating 
for a service-connected skin disorder, currently rated as 10 
percent disabling.

2.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran had over 20 years of active service, including 
from August 1986 to December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for eczema and assigned a 10 percent 
disability rating, and from a June 1998 decision which denied 
entitlement to an annual clothing allowance.  

In March 1999 the Board remanded the issue of entitlement to 
an increased rating for a skin disorder to the RO for 
additional development and the issue of entitlement to an 
annual clothing allowance for the RO to issue a statement of 
the case.

The Board notes that in August 1999, a statement of the case 
as to the matter of entitlement to an annual clothing 
allowance was issued and in September 1999 the veteran 
submitted correspondence sufficient to perfect his appeal.  
Therefore, the issues listed on the title page of this 
decision are properly developed for appellate review.

The issue of entitlement to an annual clothing allowance is 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claim on appeal has been 
obtained.  

2.  Medical evidence demonstrates that the veteran's service-
connected skin disorder is presently manifested by and was 
manifested as of the date of claim by constant itching 
without evidence of ulceration, extensive exfoliation, or 
crusting.  The disorder is not shown to be exceptionally 
repugnant.

CONCLUSION OF LAW

The criteria for an increased disability evaluation to 30 
percent, effective from the date of claim, but no higher, for 
a skin disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran was treated for body 
rash in February 1988.  It was noted the disorder resolved 
completely with medication.  The diagnosis was tinea 
versicolor.  In May 1989 the veteran complained of chronic 
body rash of 18 months duration and generalized pruritus.  
The diagnosis was eczema.  An October 1989 medical report 
noted eczema on the body.  In his discharge examination 
report of medical history the veteran indicated he used 
medication for a skin rash.  

During a January 1998 VA examination the veteran reported he 
first noticed lesions in 1986 which were recurrent and caused 
itching to all parts of his body.  He stated he used 
medication which provided some relief.  He reported that 
without medication the disorder recurred and that he 
experienced occasional exacerbations when the seasons changed 
or after a hot shower.  The examiner noted the veteran 
appeared to be in mild to moderate distress because of 
itching.  There were 3 small skin lesions to the right side 
of the abdomen, the left arm, and the right elbow.  The 
lesions were described as patchy, scaly, and mildly to 
moderately hyperemic.  

The examiner noted the veteran expressed reluctance to a 
suggestion to suspend his use of medication for a few days 
prior to a planned VA dermatology examination, which he 
stated was probably due to a need for regular treatment for 
persistent itching and other symptoms.  The diagnosis was 
eczema as per history.  It was noted the skin lesions 
recurred constantly and that the veteran experienced a 
persistent, steady sensation of itching all over his body.  
Color photographs and slides of the veteran's skin disorder 
were received by the RO in February 1998.

In his substantive appeal the veteran stated he experienced 
exudation or constant itching over 100 percent of his body 
with relapsing lesions, crusting ulcerations, and nervous 
manifestations.  He asserted that the disorder was not 
exceptionally repugnant but that it was repugnant and 
requested entitlement to at least a 30 percent disability 
rating.  

During VA examination in October 1999 the veteran reported 
his skin disorder was active every couple of months but that 
he experienced almost constant itching.  He stated the 
disorder had never affected his ability to work and that he 
had never been hospitalized because of it.  The examiner 
noted that presently the veteran's skin disorder was limited 
to a 4 inch by 2 inch area to the anteromedial aspect of the 
left thigh and a smaller area to the left thigh.  It was 
noted that the veteran scratched himself throughout the 
examination, generally and not specifically to the thighs.  
There was no evidence of disfigurement and the thigh lesions 
were described as areas of slightly scaly skin without 
exfoliation or exudation.  The examiner expressed a concern 
that the veteran's skin disorder had been inaccurately 
diagnosed and stated that additional study was required for 
an adequate diagnosis of the veteran's marked dermographism 
and intense generalized pruritus.  

A November 1999 VA outpatient treatment report noted minimal 
desquamative erythema to the inner thighs.  The diagnosis was 
dermatitis.  A January 2000 report noted xerosis and 
hyperpigmentation to old lesion sites on the inner thighs and 
left shoulder.

A February 2000 addendum to the October 1999 examination 
report noted that a punch biopsy performed in November 1999 
had been inconclusive.  It was the examiner's opinion that 
while the clinical pathology was consistent with a diagnosis 
of nummular eczema versus parapsoriasis, the more likely 
diagnosis was parapsoriasis.  

In correspondence dated in August 2000 the veteran requested 
entitlement to a 30 percent disability rating because he 
experienced itching which was almost constant.

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Although during a VA examination in October 1999 the veteran 
reported his private physician provided medication for his 
skin disorder, he did not indicate that any pertinent private 
medical records existed to support his claim.  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

In this case, although recent medical reports have included 
diagnoses of possible nummular eczema and parapsoriasis, the 
Board finds the veteran's service-connected skin disorder is 
adequately rated under the criteria for eczema.  See 
38 C.F.R. § 4.20.  The Ratings Schedule provides a 10 percent 
evaluation for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area; a 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement; a 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).

The Board notes that an adequate medical examination for 
disorders with fluctuating periods of outbreak and remission 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  
Based upon a review of the complete record, the Board finds 
the available medical evidence adequate for an equitable 
determination of the veteran's service-connected skin 
disorder.  The Board notes the evidence includes discussion 
of the disorder during flares of increased symptomatology.

The medical evidence includes a January 1998 examination 
report which noted the veteran's skin disorder was manifested 
by a persistent, steady sensation of itching all over his 
body.  The October 1999 examiner noted intense generalized 
pruritus.  The Board finds these reports demonstrate the 
veteran's service-connected skin disorder is presently 
manifested by constant itching which warrants a 30 percent 
disability evaluation.  The Board further finds that as the 
January 1998 examination finding was provided approximately 
one month after the veteran filed his claim that an effective 
date for the 30 percent rating is warranted from the date of 
his claim.  See 38 C.F.R. § 3.400 (1999).

The Board finds, however, that a schedular rating in excess 
of 30 percent is not warranted because the medical evidence 
does not show ulceration or extensive exfoliation or 
crusting.  The evidence also does not demonstrate that the 
veteran's skin disorder represents an exceptionally repugnant 
disfigurement.  In fact, in his substantive appeal the 
veteran stated that he did not believe the disorder was 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, the Board notes there is no 
evidence of any unusual or exceptional circumstances, such as 
frequent periods of hospitalization or marked interference 
with employment, that would take the case outside the norm so 
as to warrant an extraschedular rating.  During the October 
1999 VA examination the veteran reported the disorder had not 
required hospitalization and had not interfered with his 
employment.  Therefore, the Board finds the regular schedular 
standards applied adequately describe and provide for the 
veteran's disability level.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher or "staged" rating. 


ORDER

The claim for entitlement to an increased disability rating 
to 30 percent, but no higher, for a skin disorder is granted, 
effective from the date of claim and subject to the 
regulations governing the payment of monetary awards.


REMAND

As to the issue of entitlement to an annual clothing 
allowance, the Board notes that VA regulations provide that 
an annual clothing allowance is warranted when the Chief 
Medical Director or designee certifies that because of a 
physician-prescribed medication for a skin condition which is 
due to a service-connected disability irreparable damage is 
done to outer garments.  See 38 C.F.R. § 3.810 (1999).

In this case, correspondence dated in June 1998 from the RO 
adjudication officer notified the veteran that entitlement to 
an annual clothing allowance was denied because the medical 
evidence did not establish that he used a medication which 
caused irreparable damage to his garments.  In August 1999 a 
statement of the case was issued by a VA prosthetic 
representative who, in essence, confirmed the prior RO's 
reasons and bases for the decision reached.

The Board notes, however, that the medical evidence of record 
indicates the veteran uses physician-prescribed medication 
for his service-connected skin disorder.  During VA 
examination in January 1998 the veteran reported that he used 
over-the-counter medication; however, during an October 1999 
examination he stated he received medication from his private 
physician.  A January 2000 VA outpatient treatment record 
noted the treatment plan included continued use of 
Triamcinolone ointment, Amcinonide, and Nizoral and that 
clear lotion was to be added to the treatment regimen.  

The Board notes that additional development is required to 
determine what physician-prescribed medications the veteran 
has used and when he used them.  In addition, as the RO 
decision and statement of the case do not acknowledge the 
veteran's use of physician-prescribed medication or indicate 
the Chief Medical Director or the appropriate designee found 
the specific medication used could not cause irreparable 
damage to outer garments, the Board finds the matter must be 
REMANDED for additional development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment which included physician-
prescribed medication for his service-
connected skin disorder, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Thereafter, the VA Chief Medical 
Director or designee should review the 
case and certify whether or not the 
veteran uses a physician-prescribed 
medication for a skin condition which is 
due to a service-connected disability and 
which causes irreparable damage to outer 
garments.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the VA representative.  A 
complete rationale for the opinion given 
should be provided.

3.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested opinion is responsive to 
and in compliance with the directives of 
this remand and, if not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue 
remaining on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



